DETAILED ACTION
In response to the Amendments filed on February 24, 2021, claims 37 and 38 are cancelled; and claim 39 is newly added. Currently, claims 16-36 and 39 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,537,684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
With respect to the previous double patenting rejection of the claims, a proper terminal disclaimer has been filed, see above. Therefore, the previous double patenting rejection of the claims have been withdrawn.

REASONS FOR ALLOWANCE
Claims 16-36 and 39 are allowable over the prior art of record.
the closest prior art does not singly or in combination disclose the specifics of a drug delivery device with an assembly and the assembly, comprising a housing, a piston rod, a guide member, and a spring element being operable between a first state and a second state as required by the claims.
The closest prior art of record is Saiki (EP 0498737 A1), Stefanski (WO-2013/119132 A1), and Stefanski (US Pub. No. 2015/0133871 A1).
Regarding claims 16 and 35, the closest prior art does not disclose the specific cooperation of the guide member, the piston rod, and the spring element between a first state preventing proximal movement of the piston rod with respect to the housing and a second state allowing proximal movement of the piston rod with respect to the housing as required by the claims. See also applicant’s arguments on pg. 9 of Amendments filed on December 28, 2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783